ORDER

PER CURIAM.
Thomas A. Miller (Defendant) appeals the judgment of conviction that the Circuit Court of Audrain County entered after a jury found him guilty of one count of first-degree child molestation, two counts of second-degree child1 molestation, two counts of second-degree statutory sodomy, one count of child abuse, and one count of first-degree child endangerment.
We have reviewed the briefs of the parties and the record on appeal and conclude thát the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
*271We affirm the judgment pursuant to Rule 30.25(b).